Exhibit 10.21

Equillium, Inc.

FIRST AMENDMENT TO

OFFER LETTER

 

This First Amendment to Offer Letter (this “Amendment”), amending that certain
Offer Letter (the “Offer Letter”), dated August 1, 2018, by and between
Equillium, Inc. (the “Company”) and Krishna Polu, M.D. (the “Executive”), is
entered into effective as of January 1, 2020.  Capitalized terms used herein
which are not defined herein shall have the definition ascribed to them in the
Offer Letter.

RECITALS

Whereas, the Company and the Executive have previously entered into the Offer
Letter; and

Whereas, the Company and the Executive desire to amend the Offer Letter as set
forth herein.

AGREEMENT

Now, Therefore, in consideration of the foregoing and the promises and covenants
contained herein and in the Offer Letter, and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto
agree as follows:

1.First Paragraph of the Offer Letter.  The reference to “Chief Medical Officer”
contained in first paragraph of the Offer Letter is hereby amended and restated
such that it shall be “Executive Vice President Research & Development and Chief
Medical Officer.”

2.Fifth Paragraph of the Offer Letter.  The reference to “$375,000” contained in
fifth paragraph of the Offer Letter is hereby amended and restated such that it
shall be “$450,000.”

3.Sixth Paragraph of the Offer Letter.  The reference to “thirty percent (30%)”
contained in sixth paragraph of the Offer Letter is hereby amended and restated
such that it shall be “forty percent (40%).”

4.Ninth Paragraph of the Offer Letter.  The reference to “a Deemed Liquidation
Event (as defined in the Company’s Amended and Restated Certificate of
Incorporation, as amended from time to time)” contained in ninth paragraph of
the Offer Letter is hereby amended and restated such that it shall be “the
effective date of a Change in Control (as defined in the Company’s 2018 Equity
Incentive Plan).”

5.Effect of Amendment.  Except as expressly modified by this Amendment, the
Offer Letter shall remain unmodified and in full force and effect.

1

216767100 v2

--------------------------------------------------------------------------------

6.Governing Law.  This Amendment shall be governed by the laws of the State of
California, without regard to any conflicts of law principals thereof that would
call for the application of the laws of any other jurisdiction.

7.Counterparts.  This Amendment may be executed via facsimile or electronic
(i.e., PDF) transmission and in any number of counterparts, each of which shall
be deemed an original, but all of which together shall constitute one
instrument.

[Remainder of Page Intentionally Left Blank]

 

2

216767100 v2

--------------------------------------------------------------------------------

In Witness Whereof, the parties have executed this First Amendment to Offer
Letter as of the date first written above.

 

 

COMPANY:

Equillium, Inc.

 

By:/s/ Daniel M. Bradbury

Name: Daniel M. Bradbury

Title: Chief Executive Officer

 

 

 

 

 

EXECUTIVE:

 

 

/s/ Krishna Polu, M.D.

 

Krishna Polu, M.D.

 

 

216767100 v2